The offense is murder; the punishment, confinement in the penitentiary for 99 years.
The record is before us without a statement of facts or bills of exception.
An affidavit has been filed herein by a deputy sheriff of Dallas County to the effect that he has been informed that since filing the appeal appellant has died. It appears from the affidavit that, prior to appellant's trial in the present case, he had been convicted in a federal court and sentenced to a term in the Leavenworth penitentiary. The affidavit of the deputy sheriff recites that his information as to appellant's death was received from federal authorities. In short, the affidavit is based entirely upon information and belief. Under the circumstances, we would not be warranted in dismissing the appeal. *Page 501 
The motion to dismiss the appeal is overruled and the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.